Cite as 2014 Ark. App. 326

                   ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-649


                                                 Opinion Delivered   May 21, 2014

BRANDY MICHELLE GOODMAN                          APPEAL FROM THE LONOKE
                  APPELLANT                      COUNTY CIRCUIT COURT
                                                 [NO. CR-08-207]
V.
                                                 HONORABLE BARBARA ELMORE,
STATE OF ARKANSAS                                JUDGE
                                  APPELLEE

                                                 SUPPLEMENTAL RECORD AND
                                                 ADDENDUM ORDERED; MOTION
                                                 TO WITHDRAW DENIED



                            WAYMOND M. BROWN, Judge


       Appellant Brandy Goodman’s probation was revoked on the underlying charge of

endangering the welfare of a minor after the trial court found that she had violated the terms

and conditions of her probation. She was sentenced to two years in the Community

Correction Center. Pursuant to Anders v. California1 and Arkansas Supreme Court Rule 4-

3(k), Goodman’s counsel has filed a motion to withdraw on the grounds that an appeal would

be wholly without merit. Goodman was notified of her right to file pro se points for reversal;




       1
           386 U.S. 738 (1967).
                                 Cite as 2014 Ark. App. 326

however, she has not done so. We order a supplemental record and addendum, and deny

counsel’s motion to withdraw.2

       Although Goodman’s probation for endangering the welfare of a minor was the subject

of the State’s revocation petition, the sentencing order for that offense is not included in the

record. If anything material to either party is omitted from the record by error or accident,

we may direct that the omission or misstatement be corrected, and if necessary, that a

supplemental record be certified and transmitted.3 Because the sentencing order for the

underlying charge is material, we order that the record be supplemented. Goodman has thirty

days from today to file a supplemental record with this court.            After the record is

supplemented, the addendum will also need to be supplemented to include the missing

sentencing order.

       Supplemental record and addendum ordered; motion to withdraw denied.

       GLADWIN, C.J., and VAUGHT, J., agree.

       The Lane Firm, by: Jonathan T. Lane, for appellant.

       No response.




       2
       This is the second time this case has been before us. We originally denied counsel’s
motion to withdraw and ordered rebriefing due to deficiencies in the brief. Goodman v. State,
2014 Ark. App. 45.
       3
       Ark. R. App. P.–Civ. 6(e) (made applicable to criminal cases by Ark. R. App.
P.–Crim. 4(a)); Hadley v. State, 2010 Ark. App. 536.

                                               2